W. Allen, J.
The evidence shows that the defendant never executed the release of the mortgage, and that her signature to it was forged. The plaintiff contends that the certificate of the justice of the peace that the defendant acknowledged the deed is conclusive that she executed it. The only use of the certificate of acknowledgment of a deed by a grantor is to entitle it to be recorded. It is familiar law, that the registry of a deed is not conclusive proof of its execution. When the original deed is the proper evidence, its execution must be proved as if it were not recorded. When a copy of a deed from the registry is competent, the registry is prima facie proof of its execution, but not conclusive. Pidge v. Tyler, 4 Mass. 541. Eaton v. Campbell, 7 Pick. 10. Commonwealth v. Emery, 2 Gray, 80. Samuels v. Borrowscale, 104 Mass. 207.
*574It is then contended by the plaintiff, that the defendant adopted the signature and acknowledged the deed to be hers. But the evidence shows that the defendant had no knowledge of the discharge, and did not acknowledge any paper to be her deed; but that Kendall, the mortgagor and the forger of the discharge, deceived the justice of the peace into believing that an acknowledgment to Kendall by the defendant that she had orally extended another mortgage was an acknowledgment that this discharge was her deed, and fraudulently induced the justice to attest her signature, and to certify to her ac^ knowledgment of the instrument before him. We cannot see that the mistake of the justice was caused by any negligence or fault on the part of the defendant, or that she is in any way estopped to show the truth. Decree affirmed.